NO. 07-01-0464-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                FEBRUARY 12, 2002
                          ______________________________

                                 MICHAEL LEE MARTIN,

                                                         Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                    NO. 12,875-B; HON. JOHN BOARD, PRESIDING
                         _______________________________

Before Boyd, C.J., Quinn and Reavis, J.J.

       Michael Lee Martin appealed his conviction for indecency with a child. Prior thereto

and within the time allotted for doing so, he also moved for a new trial. Furthermore, within

75 days of the day sentence was imposed, the trial court granted same. This resulted in

the cause being restored to its position before former trial, TEX . R. APP. P. 21.9, and, we

have no jurisdiction over the appeal. Waller v. State, 931 S.W.2d 640, 643-44 (Tex.

App.–Dallas 1996, no writ).
      Consequently, the appeal is dismissed for want of jurisdiction.



                                                      Brian Quinn
                                                        Justice

Do not publish.




                                           2